ORDER
PER CURIAM.
Janet Owens (hereinafter, “Appellant”) brings this appeal following a jury verdict in favor of CUNA Mutual Insurance Society (hereinafter, “Insurer”). Appellant claims the trial court should have granted her motion for directed verdict at the close of all the evidence because there was no evidence on the record supporting Insurer’s affirmative defense, which prevented Appellant from collecting on the insurance policy issued to Virginia Jett.
We have reviewed the briefs of the parties and the record on appeal. The evidence presented was sufficient to support the verdict. Hanes v. Continental Grain Co., 58 S.W.3d 1 (Mo.App. E.D.2001). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).